 

Exhibit 10.142

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of March ___], 2017, is made
by and between PROTEA BIOSCIENCES GROUP, INC., a Delaware corporation
(“Company”), and the undersigned signatory hereto (“Holder”), as a holder of the
Units of Common Stock and Warrants (as defined below) in the Company’s 2013
Offering (as defined below).

 

INTRODUCTION:

 

This Agreement is being entered into with reference to the following:

 

A.           From November 2013 to December 2013, the Company issued in a
private placement offering (the “2013 Offering”) approximately 77.87 units of
Company securities (the “Units”), each Unit consisting of 200,000 shares of
common stock, par value $0.001 per share (the ‘Common Stock”), warrants to
purchase 200,000 shares of Common Stock (“2013 A Warrants”), and warrants to
purchase 100,000 shares of Common Stock (“2013 B Warrants”), in exchange for
gross proceeds of approximately $7.8 million ($100,000 per unit). The price per
unit translated to of one share of Common Stock valued at $0.50 per share, one
2013 A Warrant and one-half 2013 B Warrant. A total of 15,524,642 shares of
Common Stock, 15,524,642 2013 A Warrants, and 7,762,321 2013 B Warrants were
issued in the 2013 Offering, and an additional 3,302,823 2013 B Warrants were
issued to the placement agent in connection with the 2013 Offering.

 

B.           Pursuant to (a) Section 6.13.1 of the Unit Purchase Agreement
executed in connection with Investors (including the Holder) in the 2013
Offering, investors are entitled to receive anti-dilutive shares of Common Stock
if the Company subsequently issues or sells Common Stock for consideration of
less than $0.50 per share of Common Stock (a “Down Round Financing”), as a
result of which the Investor (including the Holder) received a number of
additional anti-dilutive shares of Common Stock having an effective purchase
price equal to the offering price of the Down Round Financing; and (b) the terms
of the 2013 B Warrants, such Warrants are subject to weighted average
anti-dilution provisions in connection with any one or more Down Round
Financing.

 

C.           Pursuant to that certain Securities Purchase Agreement (the
“Purchase Agreement”), dated as of the date set forth on Schedule A hereto,
entered into by and between the Company and the Holder, the Holder purchased
Units of securities in the 2013 Offering, consisting of shares of Common Stock,
2013 A Warrants and 2013 B Warrants as set forth on Column 1 of Schedule A
hereto.

 

D.           As a result of a series of Down Round Financings conducted by the
Company since the date of the 2013 Offering and the anti-dilution provisions
contained in the Unit Purchase Agreement and 2013 B Warrant, the number of
shares of Common Stock, 2013 A Warrants and 2013 B Warrants that the Holder is
entitled to own has been increased to the number of shares of Common Stock, 2013
A Warrants and 2013 B Warrants as set forth on Column 2 of Schedule A hereto.

 

E.           The anti-dilution provisions contained in the Unit Purchase
Agreement with respect to the Common Stock and 2013 B Warrants included in the
Purchase Agreement entered into with the Holder and other Investors in the 2013
Offering has created significant derivative liabilities for the Company of as
much as $__________ that directly reduces the Company’s net worth and could
materially and adversely affect the Company’s ability to qualify to list its
Common Stock for trading on the Nasdaq Capital Market or other comparable
national securities exchange.

 

   

 

 

F.           Subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to eliminate the anti-dilution provisions
set forth in Section 6.13.1 of the Unit Purchase Agreement and exchange with the
Holder the 2013 B Warrants for the New Warrants (hereinafter defined) , and the
Holder is willing to waive all of his or its rights under Section 6.13.1 of the
Unit Purchase Agreement and exchange with the Company, the 2013 B Warrants for
the New Warrants, all upon the terms and subject to the conditions set forth in
this Agreement..

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Holder agree as
follows:

 

1.             Terms of the Exchange. The Company and Holder hereby agree that
at the Closing referred to below, the Holder will (a) relinquish and forever
waive any and all further anti-dilution rights such Holder may have under the
provisions of the Unit Purchase Agreement, including, without limitation, the
provisions Section 6.13.1 thereof, and will (b) exchange all of his or its 2013
B Warrants (such waiver under the Unit Purchase Agreement and 2013 B Warrants
hereinafter collectively referred to as the “Exchange Securities”) in exchange
for such number of shares of Common Stock and the number of Common Stock
Purchase Warrants (the “Securities”) that are set forth on Column 3 of Schedule
A, annexed hereto. The form of Warrant included in the Securities (the “New
Warrant”) is annexed hereto as Exhibit A and made a part hereof. By his or its
execution of this Agreement, effective as at the Closing, the Holder does hereby
irrevocably and unconditionally forever relinquish and waive any and all further
anti-dilution rights such Holder may have under the provisions of the Unit
Purchase Agreement, including, without limitation, the provisions Section 6.13.1
thereof

 

2.             Closing. Upon satisfaction of the conditions set forth herein, a
closing shall occur at the principal offices of the Company, or such other
location as the parties shall mutually agree. At closing, Holder shall deliver a
duly executed copy of this Agreement acknowledging his or its irrevocable waiver
of all of the anti-dilution adjustment provisions of the Unit Purchase
Agreement, including Section 6.13.1 of the Unit Purchase Agreement and the 2013
B Warrant representing the Exchange Securities to the Company and the Company
shall deliver to such Holder a certificate evidencing the Common Stock and the
new Warrant, constituting the Securities, in the name of the Holder and in the
amounts as indicated on Column 3 of Schedule A annexed hereto. Upon closing, any
and all obligations of the Company to Holder under the Exchange Securities shall
be fully satisfied, the certificates evidencing the Exchange Securities shall be
cancelled and Holder will have no remaining rights, powers, privileges, remedies
or interests under the Exchange Securities.

 

3.            Further Assurances.         Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

4.             Representations and Warranties of the Holder. The Holder
represents and warrants as of the date hereof and as of the closing to the
Company as follows:

 

 2 

 

 

a.           Authorization; Enforcement. The Holder has the requisite individual
or corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of this
Agreement by the Holder and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Holder and no further action is required by the
Holder.  This Agreement has been (or upon delivery will have been) duly executed
by the Holder and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Holder enforceable against
the Holder in accordance with its terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

b.          Tax Advisors. The Holder has reviewed with its own tax advisors the
U.S. federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Agreement. With respect to such matters,
the Holder relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. The Holder
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.

 

c.           Information Regarding Holder. Holder is an “accredited investor”,
as such term is defined in Rule 501 of Regulation D promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the
Securities Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as to enable the
Holder to utilize the information made available by the Company to evaluate the
merits and risks of and to make an informed investment decision with respect to
the proposed purchase, which represents a speculative investment. Holder has the
authority and is duly and legally qualified to purchase and own the Securities.
Holder is able to bear the risk of such investment for an indefinite period and
to afford a complete loss thereof.

 

d.         Legend. The Holder understands that the Securities have been issued
pursuant to an exemption from registration or qualification under the Securities
Act and applicable state securities laws, and except as set forth below, the
Securities shall bear any legend as required by the “blue sky” laws of any state
and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

 3 

 

 

e.         Removal of Legends. Certificates evidencing Securities shall not be
required to contain the legend set forth in Section 4(d) above or any other
legend (i) while a registration statement covering the resale of such Securities
is effective under the Securities Act, (ii) following any sale of such
Securities pursuant to Rule 144 (assuming the transferor is not an affiliate of
the Company), (iii) if such Securities are eligible to be sold, assigned or
transferred under Rule 144 and the Subscriber is not an affiliate of the Company
(provided that the Holder provides the Company with reasonable assurances that
such Securities are eligible for sale, assignment or transfer under Rule 144
which shall not include an opinion of the Holder’s counsel), (iv) in connection
with a sale, assignment or other transfer (other than under Rule 144), provided
that the Holder provides the Company with an opinion of counsel to the Holder,
in a generally acceptable form, to the effect that such sale, assignment or
transfer of the Securities may be made without registration under the applicable
requirements of the Securities Act or (v) if such legend is not required under
applicable requirements of the Securities Act (including, without limitation,
controlling judicial interpretations and pronouncements issued by the SEC). If a
legend is not required pursuant to the foregoing, the Company shall no later
than three (3) business days following the delivery by the Holder to the Company
or the transfer agent (with notice to the Company) of a legended certificate
representing such Securities (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer, if applicable), together with any other deliveries from the Holder as
may be required above in this Section 4(e), as directed by the Holder, either:
(A) provided that the Company’s transfer agent is participating in the DTC Fast
Automated Securities Transfer Program, credit the aggregate number of shares of
Common Stock to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system or (B) if the Company’s transfer agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver (via reputable
overnight courier) to the Holder, a certificate representing such Securities
that is free from all restrictive and other legends, registered in the name of
the Holder or its designee. The Company shall be responsible for any transfer
agent fees or DTC fees with respect to any issuance of Securities in accordance
herewith.

 

f.          Restricted Securities. The Holder understands that: (i) the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) the Holder shall
have delivered to the Company (if requested by the Company) an opinion of
counsel to the Holder, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
the Holder provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the Securities Act (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144, and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC promulgated thereunder; and (iii) neither the Company nor
any other Person is under any obligation to register the Securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.

 

5.             Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to the Holder:

 

 4 

 

 

a.          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other agreements entered into by
the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Exchange Documents”) and otherwise to carry out
its obligations hereunder and thereunder.  The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors of the Company or the Company’s stockholders in
connection therewith, including, without limitation, the issuance of the
Securities have been duly authorized by the Company's Board of Directors and no
further filing, consent, or authorization is required by the Company, its Board
of Directors or its stockholders.  This Agreement and any Other Agreement (as
defined herein) have been (or upon delivery will have been) duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

b.          Organization and Qualification. Each of the Company and its
subsidiaries (the “Subsidiaries”) are entities duly organized and validly
existing and in good standing under the laws of the jurisdiction in which they
are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted and as
presently proposed to be conducted. Each of the Company and each of its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
have a Material Adverse Effect. As used in this Agreement, “Material Adverse
Effect” means any material adverse effect on (i) the business, properties,
assets, liabilities, operations (including results thereof), condition
(financial or otherwise) or prospects of the Company or any Subsidiary,
individually or taken as a whole, (ii) the transactions contemplated hereby or
in any of the other Exchange Documents or (iii) the authority or ability of the
Company to perform any of its obligations under any of the Exchange Documents.
Other than its Subsidiaries, there is no Person (as defined below) in which the
Company, directly or indirectly, owns capital stock or holds an equity or
similar interest. “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and any governmental entity or any department or
agency thereof.

 

c.          No Conflict. The execution, delivery and performance of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Securities will not (i) (i) result in a violation of the Certificate of
Incorporation (as defined below) or other organizational documents of the
Company or any of its Subsidiaries, any capital stock of the Company or any of
its Subsidiaries or Bylaws (as defined below) of the Company or any of its
Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of The NASDAQ
Capital Market (the “Principal Market”) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (ii) or (iii)
above, to the extent such violations that could not reasonably be expected to
have a Material Adverse Effect.

 

 5 

 

 

d.          No Consents. Neither the Company nor any Subsidiary is required to
obtain any consent from, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its respective obligations under or contemplated by the
Exchange Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company or any Subsidiary is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date of this
Agreement, and neither the Company nor any of its Subsidiaries is aware of any
facts or circumstances which might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by the Exchange Documents. The Company is not in violation
of the requirements of the Principal Market and has no knowledge of any facts or
circumstances which could reasonably lead to delisting or suspension of the
Common Stock in the foreseeable future. The Company has obtained all necessary
consents and approvals from the Principal Market, including, if required, a
Listing of Additional Shares application (the “LAS”) covering the listing of the
Securities with the Principal Market.

 

e.          Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Holder contained herein, the offer and
issuance by the Company of the Securities is exempt from registration under the
Securities Act. The offer and issuance of the Securities is exempt from
registration under the Securities Act pursuant to the exemption provided by
Section 3(a)(9) thereof. The Company covenants and represents to the Holder that
neither the Company nor any of its Subsidiaries has received, anticipates
receiving, has any agreement to receive or has been given any promise to receive
any consideration from the Holder or any other Person in connection with the
transactions contemplated by the Exchange Documents.

 

f.           Issuance of Securities. The issuance of the Securities are duly
authorized and upon issuance in accordance with the terms of the Exchange
Documents shall be validly issued, fully paid and non-assessable and free from
all taxes, liens, charges and other encumbrances with respect to the issue
thereof.

 

g.          Transfer Taxes. As of the date of this Agreement, all share transfer
or other taxes (other than income or similar taxes) which are required to be
paid in connection with the issuance of the Securities to be exchanged with the
Holder hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.

 

h.          Equity Capitalization. Except as disclosed in the SEC Documents (as
defined below): (i) none of the Company’s or any Subsidiary’s capital stock is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company or any Subsidiary; (ii) there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
amounts filed in connection with the Company or any of its Subsidiaries; (v)
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act; (vi) there are no outstanding securities or instruments of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii)
neither the Company nor any Subsidiary has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (ix)
neither the Company nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the in the Company’s filings with the
SEC (the “SEC Documents”) which are not so disclosed in the SEC Documents, other
than those incurred in the ordinary course of the Company’s or its Subsidiaries’
respective businesses and which, individually or in the aggregate, do not or
could not have a Material Adverse Effect. The Company has furnished to the
Holder true, correct and complete copies of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto that have not been disclosed in the
SEC Documents.

 

 6 

 

 

(i)          Shell Company Status. The Company is not and has not been for a
period of at least one (1) year prior to the date of this Agreement an issuer
identified in Rule 144(i)(1) of the Securities Act. The Company is, and has been
for a period of at least 90 days, subject to the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act.

 

(j)          Exchange Offer to Other Investors. In addition to the Holder, the
Company shall offer to all other Investors in the 2013 Offering who have
heretofore purchased Units (the “Existing Investors”) an opportunity to exchange
their Exchange Securities for the Securities on the same terms and conditions as
are set forth in this Agreement.

 

6.            Additional Acknowledgments. The Holder and the Company confirm
that the Company has not received any consideration for the transactions
contemplated by this Agreement. Pursuant to Rule 144 promulgated by the
Commission pursuant to the Securities Act and the rules and regulations
promulgated thereunder as such Rule 144 may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule 144, the holding period of the
Securities tacks back to April 19, 2016, the issue date of the Exchange
Securities. The Company agrees not to take a position contrary to this
paragraph.

 

7.            Release by the Holder.

 

In consideration of the foregoing, Holder releases and discharges Company,
Company’s officers, directors, principals, control persons, past and present
employees, insurers, successors, and assigns (“Company Parties”) from all
actions, cause of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, and demands whatsoever, in law, admiralty or equity, which
against Company Parties ever had, now have or hereafter can, shall or may, have
for, upon, or by reason of any matter, cause or thing whatsoever, whether or not
known or unknown, arising under the Exchange Securities.  It being understood
that this Section shall be limited in all respects to only matters arising under
or related to the Exchange Securities and shall under no circumstances
constitute a release, waiver or discharge with respect to the Securities or any
Exchange Documents or limit the Holder from taking action for matters with
respect to the Securities or any Exchange Document or events that may arise in
the future.

 

 7 

 

 

8.            Miscellaneous.

 

a.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.

 

b.           Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by and construed under the laws of the State of New York
without regard to the choice of law principles thereof. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of New York located in The City of New York, Borough
of Manhattan for the adjudication of any dispute hereunder or in connection
herewith or therewith or with any transaction contemplated hereby or thereby,
and hereby irrevocably waives any objection that such suit, action or proceeding
is brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

c.           Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

d.           Counterparts/Execution. This Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.

 

e.           Notices. Any notice or communication permitted or required
hereunder shall be in writing and shall be deemed sufficiently given if
hand-delivered or sent (i) postage prepaid by registered mail, return receipt
requested, or (ii) by facsimile, to the respective parties as set forth below,
or to such other address as either party may notify the other in writing.

 

  If to the Company, to: Protea Biosciences Group, Inc.     1311 Pineview Drive,
Suite 501     Morgantown, West Virginia 26505     Attention:  Chief Executive
Officer

 

If to Holder, to the address set forth on the signature page of the Holder

 

f.            Expenses. The parties hereto shall pay their own costs and
expenses in connection herewith.

 

 8 

 

 

g.           Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between the parties with regard to the subject matter hereof and
thereof, superseding all prior agreements or understandings, whether written or
oral, between or among the parties. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance. Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.

 

h.           Headings. The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

 

i.            Independent Nature of the Holder’s Obligations and Rights. The
obligations of the Holder under the Exchange Documents are several and not joint
with the obligations of any other Investor as a holder of Units, Common Stock,
2013 A Warrants or 2013 B Warrants issued by the Company in the 2013 Offering
(each, an “Other Holder”) under any other agreement to exchange Warrants (each,
an “Other Agreement”), and the Holder shall not be responsible in any way for
the performance of the obligations of any Other Holders under any Other
Agreement. Nothing contained herein or in any Other Agreement, and no action
taken by the Holder pursuant hereto or any Other Holder pursuant to any Other
Agreement, shall be deemed to constitute the Holder or any Other Holder as, and
the Company acknowledges that the Holder and the Other Holders do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Holder and any Other Holder
are in any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by the Exchange Documents, any
other agreement or any matters, and the Company acknowledges that the Holder and
the Other Holders are not acting in concert or as a group or entity, and the
Company shall not assert any such claim, with respect to such obligations or the
transactions contemplated by the Exchange Documents and any Other Agreement. The
decision of the Holder to acquire the Securities pursuant to the Exchange
Documents has been made by the Holder independently of any Other Holder. The
Holder acknowledges that no Other Holder has acted as agent for the Holder in
connection with the Holder making its acquisition hereunder and that no Other
Holder will be acting as agent of the Holder in connection with monitoring the
Holder’s Securities or enforcing its rights under the Exchange Documents. The
Company and the Holder confirm that the Holder has independently participated
with the Company in the negotiation of the transaction contemplated hereby with
the advice of its own counsel and advisors. The Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any of the Other Agreements, and
it shall not be necessary for any Other Holder to be joined as an additional
party in any proceeding for such purpose. To the extent that any of the Other
Holders and the Company enter into the same or similar documents, all such
matters are solely in the control of the Company, not the action or decision of
the Holder, and would be solely for the convenience of the Company and not
because it was required or requested to do so by the Holder or any Other Holder.
For clarification purposes only and without implication that the contrary would
otherwise be true, the transactions contemplated by the Exchange Documents
include only the transaction between the Company and the Holder and do not
include any other transaction between the Company and any Other Holder.

 

j.            Most Favored Nation. The Company hereby represents and warrants as
of the date hereof and covenants and agrees from and after the date hereof that
none of the terms offered to any Other Holder in any Other Agreement, is or will
be more favorable to such Other Holder than those of the Holder and this
Agreement. If, and whenever on or after the date hereof, the Company desires to
enter into an Other Agreement, then (i) the Company shall provide prior written
notice thereof to the Holder and (ii) upon execution by the Company and such
Other Holder of such Other Agreement, the terms and conditions of this
Agreement, the Other Agreement and the Securities shall be, without any further
action by the Holder or the Company, automatically amended and modified in an
economically and legally equivalent manner such that the Holder shall receive
the benefit of the more favorable terms and/or conditions (as the case may be)
set forth in such Other Agreement, provided that upon written notice to the
Company at any time the Holder may elect not to accept the benefit of any such
amended or modified term or condition, in which event the term or condition
contained in this Agreement or the Securities (as the case may be) shall apply
to the Holder as it was in effect immediately prior to such amendment or
modification as if such amendment or modification never occurred with respect to
the Holder.

 

 9 

 

 

k.          Reporting Status. For a period of two (2) years from the date
hereof, the Company shall timely file all reports required to be filed with the
SEC pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the Company shall continue to timely file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would
otherwise no longer require or permit such filings.

 

l.            Listing. The Company shall use reasonable best efforts to promptly
secure the listing or designation for quotation (as the case may be) of all of
the Securities upon the Principal Market or any other national securities
exchange or automated quotation system, upon which the Common Stock is then
listed or designated for quotation (as the case may be) (subject to official
notice of issuance) (but in no event later than the date of this Agreement) and
shall use reasonable best efforts to maintain such listing or designation for
quotation (as the case may be) of all Securities from time to time issuable
under the terms of this Agreement on such national securities exchange or
automated quotation system. The Company shall maintain the Common Stock’s
listing or authorization for quotation (as the case may be) on the The New York
Stock Exchange, the NYSE MKT, the Nasdaq Global Market or the Nasdaq Capital
Market, the OTCQB, the OTQQX or the OTCBB (or any successor thereto) (each, an
“Eligible Market”). Neither the Company nor any of its Subsidiaries shall take
any action which could be reasonably expected to result in the delisting or
suspension of the Common Stock on an Eligible Market. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 8(l).

 

m.           Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by the Holder in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and if the Holder effects a pledge of
Securities it shall not be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any Other Agreement. The Company hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by the Holder.

 

n.           Securities Laws Disclosure. The Company shall, within four (4)
business days after this Agreement has been executed, file a Current Report on
Form 8-K with the SEC (the “8-K Filing”), including this Agreement as an exhibit
thereto. From and after the issuance of the 8-K Filing, the Company shall have
publicly disclosed all material, non-public information delivered to the Holder
by the Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents, as it relates to the transactions contemplated
hereby.

 

(Signature Pages Follow)

 

 10 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

PROTEA BIOSCIENCES GROUP, INC.         By:       Name: Stephen Turner      
Title: President and CEO  

 



HOLDER:  [_________]         By:          

 



Address for Notices:                       Address for delivery of Securities:  
               



 

   

 

 

SCHEDULE A

 

    Column 1   Column 2   Column 3 Name and Address
of Holder   Original Number of
shares of Common
Stock and Warrants
issued in the Units   Increased Number of
Shares of Common
Stock and Warrants
Being Exchanged (1)   Securities
Issued for the
Exchange
Securities (2)      ___ Units consisting of _________ shares of Common
Stock,_______ 2013 A Warrants and ________ 2013 B Warrants   ________ shares of
Common Stock, __________ 2013 A Warrants and _______ 2013 B Warrant.    

 

(1)Adjusted and increased based on the anti-dilution provisions contained in
Section 6.13.1 of the Unit Purchase Agreement and in the form of 2013 B Warrant
and the sale in 2016 and 2017 of Common Stock of the Company at a price of
$0.075 per share.

 

(2)Consists of (i) one shares of Common Stock for each 2013 B Warrant and (ii) a
New Warrant entitling the Holder to purchase one-quarter (1/4) of a share of
Common Stock at an exercise price of $0.09 per share for each share of Common
Stock currently owned of record by such Holder.

 

   

 

 

EXHIBIT A

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

FORM OF CLASS B COMMON STOCK PURCHASE WARRANT

 

PROTEA BIOSCIENCES GROUP, INC.

 

Class B Warrant No.[  ] Issue Date: _________ __, 2017

 

THIS CLASS B COMMON STOCK PURCHASE WARRANT (the “Class B Warrant”) certifies
that, for value received, [ ] (the “Holder”) is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after the date hereof (the “Initial Exercise Date”) and on or
prior to the close of business on the five (5) year anniversary of the Issue
Datet (the “Termination Date”) but not thereafter, to subscribe for and purchase
from Protea Biosciences Group, Inc., a Delaware corporation (the “Company”), up
to [ ] shares of Common Stock (the “Class B Warrant Shares”). The purchase price
of one share of Common Stock under this Class B Warrant shall be equal to the
Exercise Price, as defined in Section 2(b).

 

Section 1.             Definitions. For the purposes hereof, in addition to the
terms defined elsewhere in this Class B Warrant, (a) capitalized terms not
otherwise defined herein shall have the meanings set forth in the Subscription
Agreement and (b) the following terms shall have the following meanings:

 

“Business Day” means any day except any Saturday, any Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.

 

“Class B Warrant Shares” shall mean any and all shares of Common Stock issuable
upon any one or more exercise of this Class B Warrant.

 

“Common Stock” shall mean as applicable the shares of voting common stock of the
Company, par value $0.0001 per share, or the voting common stock of any
successor in interest to the Company.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any notes, debentures, debt,
preferred stock, rights, options, warrants or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive Common Stock.

 

  1

 

 

“Exchange Agreement” shall mean the Exchange Agreement dated ________ 2017
between the Company and the Holder.

 

“Fair Market Value” of one share of Common Stock as of a particular date shall
mean: (i) if traded on a national securities exchange, the VWAP (as defined
below) of the Common Stock of the Company on such exchange over the five (5)
Trading Days ending immediately prior to the applicable date of valuation; (ii)
if quoted on an over the counter market operated by OTC Markets Group, Inc or
its successor, the average VWAP over the thirty (30) Trading Days ending
immediately prior to the applicable date of valuation; and (iii) if neither (i)
nor (ii) applies, the Fair Market Value shall be the value thereof, as agreed
upon by the Company and the Holder; provided, however, that if the Company and
the Holder cannot agree on such value, such value shall be determined by an
independent valuation firm experienced in valuing businesses such as the Company
and jointly selected in good faith by the Company and the Holder. Fees and
expenses of the valuation firm shall be paid for by the Company.

 

“Holder” shall mean the Person set forth on the first page of this Warrant and
one or more holders of this Warrant.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Trading Day” means a day on which the New York Stock Exchange is open for
business.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock may be listed or quoted for trading on the date in question: the NYSE MKT,
LLC, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, or the other OTC markets, including
the OTCQX, OTCQB and OTC Pink markets.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
national securities exchange, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the trading market
on which the Common Stock is then listed or quoted as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York
City time); (b) if the Common Stock is quoted on the OTC Bulletin Board, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported on the OTC markets, including the OTCQX, OTCQB
and OTC Pink markets, or in the “Pink Sheets” published by Pink Sheets, LLC (or
a similar organization or agency succeeding to its functions of reporting
prices), the most recent bid price per share of the Common Stock so reported; or
(d) in all other cases, the fair market value of a share of Common Stock as
determined by an independent appraiser selected in good faith by the Subscribers
of a majority in interest of the Securities then outstanding and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company; provided that in each case where Bloomberg L.P. data is being relied
upon, Holder shall provide to the Company a copy of such information for the
Company's records.

 

  2

 

 

Section 2.             Exercise.

 

a)          Exercise of Warrant.

 

i.           Exercise of the purchase rights represented by this Class B Warrant
may be made, in whole or in part, at any time or times on or after the Initial
Exercise Date and on or before the Termination Date by delivery to the Company
(or such other office or agency of the Company as it may designate by notice in
writing to the registered Holder at the address of the Holder appearing on the
books of the Company) of a duly executed notice of exercise (“Notice of
Exercise”) form attached hereto as Exhibit A; and, within 3 Trading Days of the
date said Notice of Exercise is delivered to the Company, the Company shall have
received payment of the aggregate Exercise Price of the Class B Warrant Shares
thereby purchased by wire transfer or cashier’s check drawn on a United States
bank. Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Class B Warrant to the Company until the
Holder has purchased all of the Class B Warrant Shares available hereunder and
the Class B Warrant has been exercised in full, in which case, the Holder shall
surrender this Class B Warrant to the Company for cancellation within 3 Trading
Days of the date the final Notice of Exercise is delivered to the Company.
Partial exercises of this Class B Warrant resulting in purchases of a portion of
the total number of Warrant Shares available hereunder shall have the effect of
lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased. The Holder
and the Company shall maintain records showing the number of Warrant Shares
purchased and the date of such purchases. In the event of any dispute or
discrepancy, the records of the Company shall be controlling and determinative
in the absence of manifest error.

 

ii.          In lieu of the payment methods set forth in Section 2(a)(i) above,
the Holder may elect to exchange all or some of this Class B Warrant for shares
of Common Stock equal to the value of the amount of the Class B Warrant being
exchanged on the date of exchange.  If Holder elects to exchange this Class B
Warrant as provided in this Section 2(a)(ii), Holder shall tender to the Company
the Class B Warrant for the amount being exchanged, along with written notice of
Holder’s election to exchange some or all of the Class B Warrant, and the
Company shall issue to Holder the number of shares of the Common Stock computed
using the following formula:

 

X = Y (A-B)   A

 

Where:   X = the number of shares of Common Stock to be issued to Holder. Y =
the number of shares of Common Stock purchasable under the amount of the Class B
Warrant being exchanged (as adjusted to the date of such calculation). A = the
Fair Market Value of one share of the Common Stock on the date that the notice
of exercise is received by the Company. B = Exercise Price (as adjusted to the
date of such calculation).

 

b)          Exercise Price. The exercise price per share of the Common Stock
under this Class B Warrant shall be nine ($0.09) cents, subject to adjustment
hereunder (the “Exercise Price”).

 

  3

 

 

c)          Exercise Limitations. Holder shall not have the right to exercise
any portion of this Class B Warrant, pursuant to Section 2 or otherwise, to the
extent that after giving effect to such issuance after exercise, the Holder
(together with the Holder’s affiliates, and any other person or entity acting as
a group together with the Holder or any of the Holder’s affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below). For purposes of this Section, beneficial ownership shall be calculated
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. Holder is solely responsible for any
schedules required to be filed in accordance therewith. The Company shall have
no obligation to verify or confirm the accuracy of such filings. In any case,
the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Class B Warrant, by the Holder or its affiliates since the date
as of which such number of outstanding shares of Common Stock was reported. The
“Beneficial Ownership Limitation” shall be 4.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
Class B Warrant Shares issuable upon exercise of this Class B Warrant. The
Holder, upon not less than 61 days’ prior notice to the Company, may increase or
decrease the Beneficial Ownership Limitation provisions of this Section 2(c),
provided that the Beneficial Ownership Limitation may not exceed 9.99% of the
number of shares of the Common Stock outstanding immediately after giving effect
to the issuance of Class B Warrant Shares upon exercise of this Class B Warrant
held by the Holder and the provisions of this Section 2(c) shall continue to
apply, unless the Holder upon not less than 61 days’ prior notice to the Company
determines to waive the Beneficial Ownership Limitation requirements described
in this Section 2(c) in its entirety. Any such increase or decrease will not be
effective until the 61st day after such notice is delivered to the Company. The
limitations contained in this paragraph shall apply to a successor holder of
this Class B Warrant.

 

d)          Mechanics of Exercise.

 

i.           Delivery of Certificates Upon Exercise. Certificates for shares
purchased hereunder shall be transmitted by the Company’s transfer agent (the
“Transfer Agent”) to the Holder by crediting the account of the Holder’s prime
broker with the Depository Trust Company through its Deposit Withdrawal Agent
Commission (“DWAC”) system if the Company is then a participant in such system
and either (A) there is an effective registration statement permitting the
resale of the Class B Warrant Shares by the Holder or (B) the shares are
eligible for resale without volume or manner-of-sale limitations pursuant to
Rule 144, and otherwise by physical delivery of certificates to the address
specified by the Holder in the Notice of Exercise within four (4) Trading Days
from the delivery to the Company of the Notice of Exercise Form, surrender of
this Class B Warrant (if required) and payment of the aggregate Exercise Price
as set forth above (the “Warrant Share Delivery Date”). This Class B Warrant
shall be deemed to have been exercised on the date the Exercise Price is
received by the Company. The Class B Warrant Shares shall be deemed to have been
issued, and Holder or any other person so designated to be named therein shall
be deemed to have become a holder of record of such shares for all purposes, as
of the date the Class B Warrant has been exercised by payment to the Company of
the Exercise Price and all taxes required to be paid by the Holder, if any,
pursuant to Section 2(d)(vi) prior to the issuance of such shares, have been
paid. If the Company is obligated to and fails for any reason to deliver to the
Holder certificates evidencing the Class B Warrant Shares subject to a Notice of
Exercise by the Class B Warrant Share Delivery Date, the Company shall pay to
the Holder, in cash, as liquidated damages and not as a penalty, for each $1,000
of Class B Warrant Shares subject to such exercise, $10 per Trading Day
(increasing to $20 per Trading Day on the seventh Trading Day after such
liquidated damages begin to accrue) for each Trading Day after such Warrant
Share Delivery Date until such certificates are delivered.

 

  4

 

 

ii.         Delivery of New Warrants Upon Exercise. If this Class B Warrant
shall have been exercised in part, the Company shall, at the request of a Holder
and upon surrender of this Class B Warrant certificate, at the time of delivery
of the certificate or certificates representing Class B Warrant Shares, deliver
to Holder a new Warrant evidencing the rights of Holder to purchase the
unpurchased Class B Warrant Shares called for by this Class B Warrant, which new
Warrant shall in all other respects be identical with this Class B Warrant.

 

iii.         Rescission Rights. If the Company fails to cause the Transfer Agent
to transmit to the Holder a certificate or the certificates representing the
Class B Warrant Shares pursuant to Section 2(d)(i) by the Class B Warrant Share
Delivery Date, then the Holder will have the right to rescind such exercise.

 

iv.         Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Exercise. In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver to the Holder such certificate or
certificates by the Class B Warrant Share Delivery Date, and if after such
Warrant Share Delivery Date the Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Class B Warrant Shares which the Holder was entitled
to receive upon the exercise relating to such Warrant Share Delivery Date (a
“Buy-In”), then the Company shall (A) pay in cash to the Holder (in addition to
any other remedies available to or elected by the Holder) the amount by which
(x) the Holder’s total purchase price (including any brokerage commissions) for
the Common Stock so purchased exceeds (y) the product of (1) the aggregate
number of Class B Warrant Shares that the Company was required to deliver to the
Holder in connection with the exercise at issue multiplied by (2) the price at
which the sell order giving rise to such purchase obligation was executed
(including any brokerage commissions) and (B) at the option of the Holder,
either reinstate the portion of the Class B Warrant and equivalent number of
Class B Warrant Shares for which such exercise was not honored (in which case
such exercise shall be deemed rescinded) or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder. For example, if
the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted exercise of this Class B Warrant
with respect to which the sale price of the Class B Warrant Shares (including
any brokerage commissions) giving rise to such purchase obligation was a total
of $10,000 under clause (A) of the immediately preceding sentence, the Company
shall be required to pay the Holder $1,000. The Holder shall provide the Company
written notice indicating the amounts payable to the Holder in respect of the
Buy-In and, upon request of the Company, evidence of the amount of such loss.
Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing Class B Warrant
Shares upon exercise of this Class B Warrant as required pursuant to the terms
hereof.

 

v.         No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this Class B
Warrant. As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall, at its election, either pay a
cash adjustment in respect of such final fraction in an amount equal to such
fraction multiplied by the Exercise Price or round up to the next whole share.

 

  5

 

 

vi.         Charges, Taxes and Expenses. Issuance of certificates for Class B
Warrant Shares shall be made without charge to the Holder for any issue or
transfer tax or other incidental expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of the Holder or in such name or
names as may be directed by the Holder; provided, however, that in the event
certificates for Class B Warrant Shares are to be issued in a name other than
the name of the Holder, this Class B Warrant when surrendered for exercise shall
be accompanied by the assignment form (“Assignment Form”) attached hereto as
Exhibit B duly executed by the Holder and the Company may require, as a
condition thereto, the payment of a sum sufficient to reimburse it for any
transfer tax incidental thereto.

 

vii.         Closing of Books. The Company will not close its shareholder books
or records in any manner which prevents the timely exercise of this Class B
Warrant, pursuant to the terms hereof.

 

Section 3.             Intentionally Omitted.

 

Section 4.             Certain Adjustments.

 

a)          Stock Dividends and Splits. If the Company, at any time while this
Class B Warrant is outstanding: (i) pays a stock dividend or otherwise make a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any Class B Warrant Shares issued by the
Company upon exercise of this Class B Warrant), (ii) subdivides outstanding
shares of Common Stock into a larger number of shares, (iii) combines (including
by way of reverse stock split) outstanding shares of Common Stock into a smaller
number of shares or (iv) issues by reclassification of shares of the Common
Stock any shares of capital stock of the Company, then in each case the Exercise
Price shall be multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event and the
number of shares issuable upon exercise of this Class B Warrant shall be
proportionately adjusted such that the aggregate Exercise Price of this Class B
Warrant shall remain unchanged. Any adjustment made pursuant to this Section
3(a) shall become effective immediately after the record date for the
determination of shareholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.

 

b)          Subsequent Rights Offerings. In addition to any adjustments pursuant
to the other subsections of this Section 4, if at any time the Company grants,
issues or sells any Common Stock Equivalents or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of any
class of shares of Common Stock (the “Purchase Rights”), then the Holder will be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which the Holder could have acquired if the Holder had
held the number of shares of Common Stock acquirable upon complete exercise of
this Class B Warrant (without regard to any limitations on exercise hereof,
including without limitation, the Beneficial Ownership Limitation) immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights (provided, however, to the extent that the
Holder’s right to participate in any such Purchase Right would result in the
Holder exceeding the Beneficial Ownership Limitation, then the Holder shall not
be entitled to participate in such Purchase Right to such extent (or beneficial
ownership of such shares of Common Stock as a result of such Purchase Right to
such extent) and such Purchase Right to such extent shall be held in abeyance
for the Holder until such time, if ever, as its right thereto would not result
in the Holder exceeding the Beneficial Ownership Limitation).

 

  6

 

 

c)          Pro Rata Distributions. If the Company, at any time while this Class
B Warrant is outstanding, shall distribute to all holders of Common Stock (and
not to the Holder) evidences of its indebtedness or assets (including cash and
cash dividends) or rights or warrants to subscribe for or purchase any security
other than the Common Stock, then in each such case the Exercise Price shall be
adjusted by multiplying the Exercise Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the denominator shall be the VWAP determined
as of the record date mentioned above, and of which the numerator shall be such
VWAP on such record date less than the per share fair market value at such
record date of the portion of such assets or evidence of indebtedness or rights
or warrants so distributed applicable to one outstanding share of the Common
Stock as determined by the Board of Directors in good faith. In either case the
adjustments shall be described in a statement provided to the Holder of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.

 

d)          Fundamental Transaction. If, at any time while this Class B Warrant
is outstanding, (i) the Company effects any merger or consolidation of the
Company with or into another Person, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or another
Person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property or (iv)
the Company effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (each “Fundamental
Transaction”), then, upon any subsequent exercise of this Class B Warrant, the
Holder shall have the right to receive, for each Warrant Share that would have
been issuable upon such exercise immediately prior to the occurrence of such
Fundamental Transaction, the number of shares of Common Stock of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and any additional consideration (the “Alternate Consideration”) receivable as a
result of such Fundamental Transaction by a holder of the number of shares of
Common Stock for which this Class B Warrant is exercisable immediately prior to
such Fundamental Transaction. For purposes of any such exercise, the
determination of the Exercise Price shall be appropriately adjusted to apply to
such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Exercise Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any exercise of this Class B
Warrant following such Fundamental Transaction. To the extent necessary to
effectuate the foregoing provisions, any successor to the Company or surviving
entity in such Fundamental Transaction shall issue to the Holder a new warrant
consistent with the foregoing provisions and evidencing the Holder’s right to
exercise such warrant into Alternate Consideration. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this Section 4(d) and insuring that this Class B Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction. Notwithstanding anything to the
contrary, in the event of a Fundamental Transaction that is (1) an all cash
transaction, (2) a “Rule 13e-3 transaction” as defined in Rule 13e-3 under the
Exchange Act, or (3) a Fundamental Transaction involving a person or entity not
traded on a national securities exchange, the Company or any successor entity
shall pay concurrently with the consummation of the Fundamental Transaction, and
the Holder shall accept an amount of cash equal to the value of this Class B
Warrant as determined in accordance with the Black Scholes Option Pricing Model
obtained from the “OV” function on Bloomberg L.P. using (A) a price per share of
Common Stock equal to the VWAP of the Common Stock for the Trading Day
immediately preceding the date of consummation of the applicable Fundamental
Transaction, (B) a risk-free interest rate corresponding to the U.S. Treasury
rate for a 30 day period immediately prior to the consummation of the applicable
Fundamental Transaction, (C) an expected volatility equal to the 100 day
volatility obtained from the “HVT” function on Bloomberg L.P. determined as of
the Trading Day immediately following the public announcement of the applicable
Fundamental Transaction and (D) a remaining option time equal to the time
between the date of the public announcement of such transaction and the
Termination Date; provided that in each case where Bloomberg L.P. data is being
relied upon, Holder shall provide to the Company a copy of such information for
the Company's records.

 

  7

 

 

e)          Calculations. All calculations under this Section 4 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 4, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

f)           Notice to Holder.

 

i.            Adjustment to Exercise Price. Whenever the Exercise Price is
adjusted pursuant to any provision of this Section 4, the Company shall promptly
mail to the Holder a notice setting forth the Exercise Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.

 

ii.         Notice to Allow Exercise by Holder. If (A) the Company shall declare
a dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any shareholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Class B
Warrant Register of the Company, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Holder is entitled to exercise this Class B Warrant during
the period commencing on the date of such notice to the effective date of the
event triggering such notice.

 

  8

 

 

Section 5.             Transfer of Warrant.

 

a)          Transferability. Subject to compliance with any applicable
securities laws and the conditions set forth in Section 5(d) herein and to the
provisions of the Subscription Agreement, this Class B Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon surrender of this Class B Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Class B Warrant substantially in the form attached hereto
duly executed by the Holder or its agent or attorney and funds sufficient to pay
any transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Class B Warrant not so assigned, and this Class B Warrant shall promptly be
cancelled. The Warrant, if properly assigned, may be exercised by a new holder
for the purchase of Class B Warrant Shares without having a new Warrant issued.

 

b)          New Class B Warrants. This Class B Warrant may be divided or
combined with other Class B Warrants upon presentation hereof at the aforesaid
office of the Company, together with a written notice specifying the names and
denominations in which new Class B Warrants are to be issued, signed by the
Holder or its agent or attorney. Subject to compliance with Section 5(a), as to
any transfer which may be involved in such division or combination, the Company
shall execute and deliver a new Class B Warrant or Class B Warrants in exchange
for this Class B Warrant or Warrants to be divided or combined in accordance
with such notice. All Class B Warrants issued on transfers or exchanges shall be
dated the Initial Exercise Date and shall be identical with this Class B Warrant
except as to the number of Class B Warrant Shares issuable pursuant thereto.

 

c)          Class B Warrant Register. The Company shall register this Class B
Warrant, upon records to be maintained by the Company for that purpose (the
“Class B Warrant Register”), in the name of the record Holder hereof from time
to time. The Company may deem and treat the registered Holder of this Class B
Warrant as the absolute owner hereof for the purpose of any exercise hereof or
any distribution to the Holder, and for all other purposes, absent actual notice
to the contrary.

 

d)          Transfer Restrictions. If, at the time of the surrender of this
Class B Warrant in connection with any transfer of this Class B Warrant, the
transfer of this Class B Warrant shall not be either (i) registered pursuant to
an effective registration statement under the Securities Act and under
applicable state securities or blue sky laws or (ii) eligible for resale without
volume or manner-of-sale restrictions pursuant to Rule 144, the Company may
require, as a condition of allowing such transfer, that the Holder or transferee
of this Class B Warrant, as the case may be, comply with the provisions of the
Subscription Agreement.

 

  9

 

 

Section 6.             Miscellaneous.

 

a)          No Rights as Shareholder Until Exercise. This Class B Warrant does
not entitle the Holder to any voting rights or other rights as a shareholder of
the Company prior to the exercise hereof.

 

b)          Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Class B Warrant or
any stock certificate relating to the Class B Warrant Shares, and in case of
loss, theft or destruction, of indemnity or security reasonably satisfactory to
it (which, in the case of the Class B Warrant, shall not include the posting of
any bond), and upon surrender and cancellation of such Warrant or stock
certificate, if mutilated, the Company will make and deliver a new Warrant or
stock certificate of like tenor and dated as of such cancellation, in lieu of
such Warrant or stock certificate.

 

c)          Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then, such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

d)          Authorized Shares.

 

Subject to Stockholder Approval (as such term is defined in the Subscription
Agreement), the Company covenants that, during the period this Class B Warrant
is outstanding, it will reserve from its authorized and unissued Common Stock
one hundred (100%) of the number of shares to provide for the issuance of the
Class B Warrant Shares upon the exercise of any purchase rights under this Class
B Warrant. In case such amount of Common Stock is insufficient at any time, the
Company shall call and hold a special meeting to increase the number of
authorized shares of common stock. Management of the Company shall recommend to
shareholders to vote in favor of increasing the number of authorized shares of
common stock.

 

The Company further covenants that its issuance of this Class B Warrant shall
constitute full authority to its officers who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
the Class B Warrant Shares upon the exercise of the purchase rights under this
Class B Warrant. The Company will take all such reasonable action as may be
necessary to assure that such Class B Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market upon which the Common Stock may be listed.
The Company covenants that all Class B Warrant Shares which may be issued upon
the exercise of the purchase rights represented by this Class B Warrant will,
upon exercise of the purchase rights represented by this Class B Warrant, be
duly authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges created by the Company in respect of the issue thereof
(other than taxes in respect of any transfer occurring contemporaneously with
such issue).

 

  10

 

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its amended and
restated certificate of incorporation, as amended, or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Class B Warrant, but will
at all times in good faith assist in the carrying out of all such terms and in
the taking of all such actions as may be necessary or appropriate to protect the
rights of Holder as set forth in this Class B Warrant against impairment.
Without limiting the generality of the foregoing, the Company will (i) not
increase the par value of any Class B Warrant Shares above the amount payable
therefor upon such exercise immediately prior to such increase in par value,
(ii) take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Class B
Warrant Shares upon the exercise of this Class B Warrant and (iii) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Class B
Warrant.

 

Before taking any action which would result in an adjustment in the number of
Class B Warrant Shares for which this Class B Warrant is exercisable or in the
Exercise Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.

 

e)          Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Class B Warrant shall be determined in
accordance with the provisions of the Subscription Agreement.

 

f)          Restrictions. The Holder acknowledges that the Class B Warrant
Shares acquired upon the exercise of this Class B Warrant, if not registered,
will have restrictions upon resale imposed by state and federal securities laws.

 

g)          Nonwaiver and Expenses. No course of dealing or any delay or failure
to exercise any right hereunder on the part of Holder shall operate as a waiver
of such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Class B Warrant, which results in any material damages to the Holder,
the Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.

 

h)          Notices. Any notice, request or other document required or permitted
to be given or delivered to the Holder by the Company shall be delivered in
accordance with the notice provisions of the Subscription Agreement.

 

i)           Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Class B Warrant to purchase Class
B Warrant Shares, and no enumeration herein of the rights or privileges of
Holder, shall give rise to any liability of Holder for the purchase price of any
Common Stock or as a shareholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

j)           Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Class B Warrant. The Company
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by it of the provisions of this Class B Warrant
and hereby agrees to waive and not to assert the defense in any action for
specific performance that a remedy at law would be adequate.

 

  11

 

 

k)          Successors and Assigns. Subject to applicable securities laws, this
Class B Warrant and the rights and obligations evidenced hereby shall inure to
the benefit of and be binding upon the successors of the Company and the
successors and permitted assigns of Holder. The provisions of this Class B
Warrant are intended to be for the benefit of all Holders from time to time of
this Class B Warrant and shall be enforceable by the Holder or holder of Class B
Warrant Shares.

 

l)          Amendment. This Class B Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.

 

m)         Severability. Wherever possible, each provision of this Class B
Warrant shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Class B Warrant shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Class B Warrant.

 

n)          Headings. The headings used in this Class B Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Class B Warrant.

 

[Signature Page Follows.]

 

  12

 

 

IN WITNESS WHEREOF, the Company has caused this Class B Warrant to be executed
by its officer thereunto duly authorized as of the date first above indicated.

 

PROTEA BIOSCIENCES GROUP, INC.       By:       Name: Steve Turner    
Title:   Chief Executive Officer  

 

   

 

 

EXHIBIT A

 

NOTICE OF EXERCISE

 

TO:PROTEA BIOSCIENCES GROUP, INC.

 

(1)         The undersigned hereby elects to purchase ________ Class B Warrant
Shares of the Company pursuant to the terms of the attached Warrant and tenders
herewith payment of the exercise price in full, together with all applicable
transfer taxes, if any.

 

(2)         Payment shall take the form of (check applicable box):

 

¨ in lawful money of the United States; or

 

¨ [if permitted] the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in subsection 2(a)(ii), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the cashless exercise procedure set forth in subsection
2(a)(ii).

 

(3)         Please issue a certificate or certificates representing said Class B
Warrant Shares in the name of the undersigned or in such other name as is
specified below:

 

_______________________________

 

The Class B Warrant Shares shall be delivered to the following DWAC Account
Number or by physical delivery of a certificate to:

 

_______________________________

 

_______________________________

 

_______________________________

 

(4)         Accredited Investor. The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity: ________________________________________________

 

Signature of Authorized Signatory of Investing Entity: ______________________

 

Name of Authorized Signatory: _______________________________

 

Title of Authorized Signatory: _________________________________________

 

Date: __________________________________________________________________

 

   

 

 

EXHIBIT B

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to

 

_______________________________________________ whose address is

 

_______________________________________________________________.

 

_______________________________________________________________

 

  Dated:  ______________, _______

 

  Holder’s Signature: _____________________________         Holder’s Address:
_____________________________           _____________________________

 

Signature Guaranteed: ___________________________________________

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Class B Warrant, without alteration or enlargement or
any change whatsoever, and must be guaranteed by a bank or trust company.
Officers of corporations and those acting in a fiduciary or other representative
capacity should file proper evidence of authority to assign the foregoing
Warrant.

 

   

 

